Case 1:17-cv-04179-DLC Document 211 Filed 07/08/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN PISTRICT OF NEW YORK

 

 

  
     

a x
17cv4179 (DLC)
SECURITIES & EXCHANGE COMMISSION,
ORDER
Plaintiff,
-y-
. Tr yaet Ty! a
ALPINE SECURITIES CORPORATION, DOCOFONT.
Defendant.
eee ee ee ee i i i ee xX

 

 

 

 

DENISE COTE, District Judge:

On July 3, 2019, the defendant filed a motion for
reconsideration of the Court’s March 30 and December 11, 2018
Opinions on the grounds that those Opinions are inconsistent
with the U.S. Supreme Court’s recent decision in Kisor v.
Wilkie, 2019 WL 2605554 (S. Ct. June 26, 2019). Accordingly, it
is hereby

ORDERED that plaintiff shall file any opposition to the
motion by July 26, 2019. The defendant’s reply, if any, shall
be filed by August 9. At the time any reply is served, the

moving party shall supply Chambers with two (2) courtesy copies

 
Case 1:17-cv-04179-DLC Document 211 Filed 07/08/19 Page 2 of 2

of all motion papers by mailing or delivering them to the United

States Courthouse, 500 Pearl Street, New York, New York.

SO ORDERED:

Dated: New York, New York
July 8, 2019

Duca he

DEMISE COTE
United Stajtes District Judge

 
